Citation Nr: 1226186	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-21 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right ankle fracture with posterior tibialis tendonitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 2002 to December 2002 and from July 2006 to September 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for residuals of a right ankle fracture, rated 0 percent, effective September 24, 2007.  The Veteran disagreed with the rating assigned.  In May 2009, a Decision Review Officer decision increased the rating to 10 percent, also effective September 24, 2007.  The Veteran has continued to express dissatisfaction with the rating assigned (see June 2009 substantive appeal), and as it is less than the maximum under the applicable criteria, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDING OF FACT

At no time during the appeal period are the residuals of a right ankle fracture with posterior tibialis tendonitis shown to have been manifested by marked limitation of motion (or impairment approximating such a level of severity).


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of a right ankle fracture is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (Code) 5271 (2011).   







REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2009 statement of the case (SOC) instead provided notice on the "downstream" issue of entitlement to an increased initial rating, and a November 2009 supplemental SOC readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured and records in his "Virtual VA" file (VA's electronic data storage system) have been reviewed.  The RO arranged for VA examinations in November 2007 and July 2009.  The examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal, and are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board notes that in his November 2008 notice of disagreement, the Veteran indicated that he was seen at the Tomah VA medical center on November 20, 2007, and that no clinical record corresponding to that date is associated with the record.  It appears that the Veteran erroneously misidentifies the date of November 16, 2007 VA examination, the report of which is in the claims file.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B.  Factual Background

On November 2007 VA examination, it was noted that there was full range of right ankle motion.  Dorsiflexion was to 20 degrees, plantar flexion was to 45 degrees, eversion was to 20 degrees and inversion was to 30 degrees.  There were no additional limitations after three repetitions.  The diagnosis was stable right ankle fracture of tip of medial malleolus. 

A December 2008 VA treatment report notes that on a scale of 0 to 10, the Veteran rated his pain at worst 9, and at best 4.  He described the pain as aching and nagging that is relieved with ice, Advil, rest and an Ace wrap.  The pain worsened with walking and standing.  

A January 2009 VA treatment record shows the Veteran had functional range of motion of the ankles with slight decrease in bilateral dorsiflexion.  He tended to bring his foot up into eversion.

A March 2009 VA treatment record shows the Veteran's ankles were a little swollen in the area where he felt pain.  He took ibuprophen, which helped a little bit.  He rated the intensity of his pain 3 (on a scale of 10).

An April 2009 VA treatment record shows a diagnosis of right ankle pain.  The ankle did not appear stable.  While his ankle was not swollen at the time, he had days when he experienced a lot of swelling.

A July 2009 VA examination report notes giving way, instability, pain, stiffness, 
and weakness.  Range of motion was tested in four separate trials.  The results were:  


ACTIVE RANGES OF MOTION IN DEGREES

Trial 1
Trial 2
Trial 3
Trial 4
dorsiflexion
10
10
15
10
plantar flexion
25
25
25
30
inversion
10
10
10
10
eversion
10
15
15
15

As for ankle manual muscle test (MMT), dorsiflexion, plantar flexion and eversion were 4 out of 5.  Inversion was 3 out of 5.  The Veteran reported pain with all active motion and while trying to hold foot position for MMT.   

C.  Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

The Veteran's right ankle fracture with posterior tibialis tendonitis is currently rated 10 percent.  To warrant entitlement to the next higher (20 percent) rating there must be marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Code 5271.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The words, "moderate," and "marked," as used here are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

A review of the record found no evidence that the Veteran's residuals of a right ankle fracture have been manifested by marked limitation of motion, so as to warrant the next higher (20 percent) rating under Code 5721.  Notably, normal dorsiflexion of the ankle is to 20 degrees, and normal plantar flexion of the ankle is to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Here, there was full range of motion in November 2007.  On July 2009 examination, dorsiflexion was to 10 degrees or 15 degrees, and plantar flexion was to 25 degrees and 30 degrees (both ranges limited by 50 percent or less, which is more consistent with moderate rather than marked limitation of motion).  Moreover, ankle MMT showed good motor strength (at 4/5).        

The Board has considered other codes pertaining to the ankle.  While stiffness was noted on July 2009 VA examination, the ankle is not ankylosed so as to warrant a rating under Code 5270.  There is no evidence of malunion or astragalectomy so as to warrant higher ratings under Codes 5272, 5273, and 5274, respectively.  See 38 C.F.R. § 4.71a. 

Additional factors that could provide a basis for an increase have also been considered.  The July 2009 VA examination report notes pain and weakness.  However, testing on examination did not find range of motion is further limited by pain, weakness, fatigability, or lack of endurance following repetitive use or during episodes of flare-ups.  38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or even allegation, suggesting that the schedular criteria are inadequate to rate the Veteran's right ankle fracture with posterior tibialis tendonitis or that the disability picture presented is exceptional.  The symptoms and associated restrictions of function shown are fully encompassed by the schedular criteria.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

An unappealed October 2009 (during the pendency of this appeal) rating decision denied the Veteran a total disability rating based on individual unemployability TDIU).  That decision is final.  The matter of entitlement to a TDIU (in the context of the instant claim) is not re-raised by anything added to the record since.   Hence, the matter of entitlement to TDIU is not before the Board.


ORDER

A rating in excess of 10 percent for residuals of a right ankle fracture with posterior tibialis tendonitis is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


